 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   NATHANIEL DIXON,                                  No. 2:15-cv-2372 KJM AC P
11                     Plaintiff,
12          v.                                         ORDER
13   D. OLEACHEA, et al.,
14                     Defendants.
15

16          Plaintiff has filed a motion for extension of time to file an opposition to the motion to

17   dismiss filed by defendant Oleachea (ECF No. 37) and a new superseding opposition to the

18   motion to dismiss filed by defendant Hall (ECF No. 27). Good cause appearing, IT IS HEREBY

19   ORDERED that:

20          1. Plaintiff’s motion for an extension of time (ECF No. 43) is granted; and

21          2. Plaintiff is granted thirty days from the date of this order in which to file an opposition

22   to the motion to dismiss filed by defendant Oleachea (ECF No. 37) and a new superseding

23   opposition to the motion to dismiss filed by defendant Hall (ECF No. 27).

24          3. Defendants’ replies, if any, shall be filed within seven days after plaintiff files his

25   oppositions.

26   DATED: January 24, 2019

27

28
